Citation Nr: 9922484	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  93-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include on the basis of exposure to radiation.

2.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In August 1995 and May 1998 the Board 
remanded the issues of service connection for cardiovascular 
disease and an increased rating for generalized anxiety for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In correspondence received at the RO in June 1998, the 
appellant requested that the Board reconsider portions of the 
May 1998 decision with regard to alleged errors.  If the 
appellant is attempting to file a motion for reconsideration, 
she is advised of the requirement that such a motion be filed 
at the following address:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW., 
Washington, DC  20420.  This requirement, as well as others, 
are pursuant to the provisions of 38 C.F.R. § 20.1001 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for 
cardiovascular disability, to include on the basis of 
exposure to radiation, is not plausible.

3.  The veteran's generalized anxiety disorder is manifested 
primarily by frequent flashbacks, irritability, difficulty 
concentrating and avoidant behavior that severely impact on 
his interpersonal relationships and employment capabilities 
and that demonstrate deficiencies in work, family relations, 
thinking and mood.


CONCLUSIONS OF LAW

1.  The claim for service connection for cardiovascular 
disability is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  The criteria for a 70 percent evaluation for anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, 4.132, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the European Theater of Operation 
during World War II.

The veteran's service medical records show that he was under 
medical observation, in July 1945, for exhaustion 
characterized by hyperpnea and tachycardia symptoms.  He was 
diagnosed with mild anxiety state.  He was experiencing 
peuritic chest pain in September 1945.  A chest X-ray study 
that same month appeared normal.  His December 1945 discharge 
examination report shows that the veteran's cardiovascular 
system was normal with a blood pressure reading of 120/80.  
An accompanying chest X-ray study showed no significant 
abnormalities.

During a May 1948 VA examination, the veteran's 
cardiovascular system was normal.  His blood pressure was 
114/66.  A VA psychiatric examination conducted that same 
month shows that he was diagnosed with chronic moderate 
anxiety reaction manifested by insomnia, cardiac palpations, 
etc.

An April 1954 letter from Dr. G. W. Newburn, Sr., indicated 
that he had treated the veteran since October 1953 for slight 
hypertension (HTN).  

Robert K. Paul, M.D., indicated in February 1955, that he had 
examined the veteran on several occasions with no significant 
findings.  Chest X-ray, as well as an EKG failed to reveal 
any abnormalities.  The examiner's impression was that the 
veteran's troubles were strictly on a psychoneurotic basis.  

VA medical records, as well as private treatment records 
thereafter show that the veteran was frequently diagnosed 
with anxiety reaction manifested by cardiovascular 
somatization.

An October 1970 letter from J.H. Greene, M.D., indicates that 
the veteran's asthma seemed to be worsening and was affecting 
his heart.  The veteran's heart rate was "above one 
hundred" most of the time.  The veteran had shortness of 
breath and was very weak.  The physician opined that the 
veteran was unable to work on a regular basis.

An April 1973 electrocardiogram performed by a private 
medical facility was within normal limits.

In May 1973, Gordon L. Spafford, M.D., noted that the 
veteran's blood pressure readings had been elevated on 
several occasions and that he complained of chest pain and 
shortness of breath.  The veteran was diagnosed with possible 
essential HTN.  

A June 1975 Civil Service Retirement medical examination 
report found no evidence of a cardiovascular disease.  The 
veteran gave a history of chest discomfort that was not 
compatible with angina.  He was retired for other, unrelated 
disorders.

During his November 1992 VA psychiatric examination, the 
veteran stated that he spent most of his time at home doing 
little or nothing because of his nervous condition.  He 
occasionally walked to the store for his wife.  Objectively, 
he had a flat affect, avoided eye contact and sat with his 
head bowed, looking at the floor.  He did not appear anxious 
but stated that he was tense on the inside.  He had 
difficulty sleeping, being restless and tense. His responses 
were relevant and coherent.  He could not handle crowds or 
children without getting irritable and frustrated.  At times 
he felt apprehensive for no reason at all and his pulse rate 
would increase.  The veteran also had significant memory 
deficits.  The examiner noted that the veteran had had 
generalized anxiety disorder over the years and was confusing 
his early organic brain syndrome with his anxiety at the time 
of the examination.  He attributed everything to his basic 
anxiety.  The examiner opined that there was no doubt that, 
as the veteran felt less able to do and think for himself, 
his anxiety had increased to some extent.  The veteran was 
diagnosed with generalized anxiety disorder and early organic 
brain syndrome.  The examiner's impression was that the 
veteran's overall level of functioning was poor.

A July 1993 letter from Jack T. Coleman, M.D., indicates that 
the veteran had been a patient in his office since 1959 and 
that he complained of shortness of breath with some cardiac 
enlargement and chest pains. October and November 1995 
follow-up letters indicate that the physician was treating 
the veteran for cardiac arrhythmia, anxiety reaction and a 
nervous disorder.  

During his July 1993 personal hearing, the veteran testified 
that he believed his anxiety disorder caused his organic 
brain syndrome.  When he retired from the Civil Service, he 
had no available sick or annual leave because of his anxiety 
disorder.  While he worked he was unable to think properly 
and was jittery and shaky.  He had problems with his 
supervisor and was denied promotions because of the amount of 
sick leave he used.  He also testified that he did not attend 
church because he was too nervous and had panic attacks every 
time he was in a crowd.  A physician told him his condition 
had worsened.  The appellant testified that Dr. Greene had 
told her that the veteran's nerves would get worse the older 
he got and that it would be difficult to stay with him.  She 
testified that she would startle him when she opened doors, 
that he did not sleep well and sometimes woke up choking.  He 
would breathe rapidly because he was afraid and his heart 
would beat faster during those times.  She testified that the 
veteran was retired on the basis of his disability.  She 
testified that his current medication did not help him as 
much as it once did and that he had hit his granddaughter 
during one of her visits.  The appellant also testified that 
the veteran had chest pains.  

A May 1996 VA psychiatric examination report shows that the 
veteran appeared markedly withdrawn and completely 
uninterested in the examination procedure.  The examiner 
observed that the veteran showed very definite signs of a 
dementia with a poor contact with reality.  The examiner 
further observed that he had to literally shout at the 
veteran in order to get his attention.  The veteran described 
himself as tense, avoidant of crowds and too jittery to 
drive.  He stated he had funny feelings like "falling out" 
and dizziness.  He had difficulty sleeping at night because 
of his anxiety and he ruminated over his war experiences, 
talking about them frequently.  He had flashbacks 
approximately once a month.  He had a number of depressive 
symptoms, such as occasional crying spells and feeling sad a 
good deal of the time.  He had no friends or interests.  He 
stayed at home, never visiting anyone and only occasionally 
being visited by his family.  He believed everyone would be 
better off if he were dead, although he denied active 
suicidal thoughts.  He was unable to concentrate or remember 
things and had become almost completely dependent on his wife 
or others.  The veteran gave a vague history of sometimes 
hearing voices and sometimes seeing ghosts.  The examiner 
noted a considerable deterioration in the veteran's 
mentation.  His mood was slightly depressed with marked 
withdrawal elements and his affect was also blunted.  The 
veteran was diagnosed with post-traumatic stress disorder 
(PTSD), which the examiner noted had been formerly diagnosed 
as anxiety disorder.  The examiner opined that the veteran's 
anxiety disorder and organic brain syndrome did not have any 
etiological connection and that he was almost completely 
incapacitated mentally primarily because of his dementia.  
The examiner believed that the veteran's PTSD had only a 
small role in his major incapacity.  

A May 1996 Providence Hospital discharge summary shows that 
the veteran was admitted with complaints of occasional chest 
pain and heart racing, as well as dyspnea on exertion.  He 
was diagnosed with atypical atrial flutter; status post 
radiofrequency catheter ablation; severe mitral 
regurgitation; coronary disease, status post coronary artery 
bypass graft surgery in 1989; and severe pulmonary 
hypertension.  In October 1997, the veteran underwent the 
installation of a pacemaker at Providence Hospital after 
medical therapy failed to control his atrial flutter.  

A July 1997 rating decision found the veteran to be 
incompetent for VA purposes to handle disbursement of his 
funds.  In August 1997, his wife, the appellant, was 
appointed by VA as his fiduciary.

The VA psychiatrist, who evaluated the veteran in April 1999, 
noted that his dementia might have been a natural process 
that had progressed to a severe stage at that point.  
Alternatively, although less likely, he could have a 
depressive reaction as a result of his original anxiety 
disorder that had become an intractable dementia-like 
illness.  The examiner observed that the veteran was jumpy 
and startled every time the door opened during the 
examination.  He talked often of dead bodies and his combat 
experiences.  He continued to have frequent nightmares and 
avoided any thoughts that triggered his preoccupation with 
combat.  The veteran's wife assisted him with his daily 
living activities, buttoning his shirt because he would get 
too nervous and tremulous to do so himself.  He was too 
nervous to go to church and would become disruptive.  Noise 
prevented him from going out into the public because it 
agitated him.  A mini-mental status examination resulted in a 
score of 12/30 and was consistent with senile dementia.  The 
veteran was diagnosed with PTSD, dysthymic disorder and 
dementia, probably an Alzheimer's type.  The examiner 
assessed the veteran with Global Assessment of Functioning 
(GAF) score of 20 and noted that even if the veteran had not 
had dementia, his GAF would at best be 40 with major 
impairment in several areas including his work, family, 
thinking and mood.  The examiner opined that the veteran's 
profound symptoms of anxiety disorder, after the proceeding 
decades, would be sufficient to incapacitate him from any 
functional employment or social adjustment.  His dementia 
only exacerbated his total pre-existing incapacitation.

A May 1999 rating decision increased the rating for the 
veteran's service-connected generalized anxiety disorder from 
30 percent to 50 percent.

Analysis

Cardiovascular Disability

To the extent certain medical evidence of record pertaining 
to the veteran's cardiovascular disability is not discussed, 
the Board asserts that it has reviewed such evidence and it 
is not probative of a link between the veteran's period of 
active service and a current disability; or, it does not 
reflect information which is of significant value to 
adjudication of the claim for service connection for 
cardiovascular disability, when viewed in the light of the VA 
and private medical records discussed in this action.  The 
Board has reviewed all medical evidence in each of the claims 
files of record.

Before the Board may address the merits of the appellant's 
claim of entitlement to service connection for cardiovascular 
disability, to include on the basis of exposure to radiation, 
it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the appellant's claim of 
entitlement to service connection for cardiovascular 
disability is not well-grounded.

In correspondence received in May 1994, the veteran contended 
that he had a cardiovascular disability as a result of his 
alleged inservice exposure to radiation.  Thereafter, the 
appellant, the veteran's wife and guardian as of August 1997, 
contended that the veteran currently suffers from a 
cardiovascular disability as a result of his service.  While 
the appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant has failed to provide competent medical 
evidence of a nexus between any current cardiovascular 
disability and the veteran's service; an essential element to 
her claim.  Moreover, there is no competent evidence of 
record of the veteran's alleged inservice exposure to 
radiation or of hypertension or any cardiovascular disability 
being present in service or manifested within one year of his 
discharge from service.

Although the Board has considered and denied the appellant's 
claim for cardiovascular disability on a ground different 
from that of the RO, that is, whether the claim is well 
grounded rather than whether she is entitled to prevail on 
the merits, the appellant has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the appellant greater consideration 
than her claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether the 
appellant's claim is well grounded would be pointless, and in 
light of the law cited above, would not result in a 
determination favorable to the appellant.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

Anxiety Disorder

The Board finds that the appellant's claim for an increased 
evaluation for generalized anxiety disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that she has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by statute.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 50 percent evaluation for 
his generalized anxiety disorder.  The Board notes that 
although the veteran's psychiatric disability has been 
rediagnosed as PTSD in the last two VA examinations, both 
disabilities are evaluated under the same general provisions.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), the United States Court of Claims for 
Veterans Appeals (Court) noted that, where compensation is 
awarded or increased "pursuant to any Act or administrative 
issue, the effective date of such an award or increase...shall 
not be earlier than the effective date of the Act or 
administrative issue."  See 38 U.S.C.A. § 5110(g)(West 
1991).  As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the general rating formula for mental disorders 
effective November 7, 1996, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The Board finds that the veteran's service-connected 
generalized anxiety disorder warrants a 70 percent evaluation 
pursuant to the former criteria of Diagnostic Code 9400.  In 
reaching such conclusion, the Board notes that the November 
1992 examination shows that the veteran had significant 
memory deficits and that, although there was overlay with his 
organic brain syndrome, the veteran's anxiety had increased 
and his overall level of functioning (as denoted by Axis V 
evaluations) was assessed as poor.  The Board further finds 
that the veteran's service-connected generalized anxiety 
disorder also warrants a 70 percent evaluation pursuant to 
the current criteria of Diagnostic Code 9400.  In reaching 
such conclusion, the Board notes that physician who performed 
the May 1996 believed the veteran's service-connected 
disability had a small role in his major incapacity; however 
the April 1999 examiner believed that the veteran had 
profound symptoms related to this disability that 
incapacitated him from any functional employment irrespective 
of his nonservice-connected dementia.  Therefore, the Board 
is of the opinion that the evidence both for and against the 
veteran's claim is at least in equipoise.  In such cases, all 
reasonable doubt is resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board concludes that the record supports the grant of a 70 
percent evaluation for the veteran's service-connected 
generalized anxiety.

However, the Board finds that the preponderance of the 
evidence is against a 100 percent rating in this case.  The 
appellant and veteran have been married since 1960. The 
evidence shows that while he is not able to go out into the 
community and function on his own or attend to personal and 
household needs, this is a result of his nonservice-connected 
dementia.  There is no evidence of grossly inappropriate 
behavior, gross impairment of thought processes, or a retreat 
from reality as a result of his generalized anxiety disorder.  
Thus, the evidence clearly does not demonstrate the severity 
of symptomatology required for a 100 percent rating for his 
generalized anxiety disorder.  38 C.F.R. § 4.7.


ORDER

Service connection for a cardiovascular disorder is denied.


An evaluation of 70 percent for PTSD is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

